IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

PERSONAL AUDlO, LLC,
Plaintiff,
V. Civil Action No. l7-l751~CFC-CJB

GOOGLE LLC,

Defendant.

REPORT AND RECOMMENDATION

In this action filed by Plaintiff Personal Audio, LLC (“PA” or “Plaintiff”) against Google
LLC (“Google” or “Defendant”), PA alleges infringement of United States Patent Nos.
6,199,076 (the “'()76 patent”) and '7,509,178 (the “'178 patent” and collectively With the '076
patent, “the asserted patents”). Presently before the Court is the matter of claim construction
The Court recommends that the District Court adopt the constructions as set forth below.
I. BACKGROUND

A. The Asserted Patents

The asserted patents are related and share a common specification (See D.l. 147, eX. A
(hereinafter, the “'076 patent”); z'a’., ex. B (hereinafter, the “'178 patent”); D.l. 38 at il 30; D.I. 159
at l n.l)1 The '076 patent is entitled “Audio Program Player lncluding a Dynamic Program
Selection Controller” and Was issued on March 6, 2001 from U.S. Appl. No. 08/724,813, Which

Was filed on October 2, 1996. ('076 patent) The 'l78 patent, entitled “Audio Program

 

1 In light of this, the Court Will typically only cite to one of the two patents When

citing to portions of the patents’ common specification
l

 

Distribution and Playback System,” is a divisional of the application that led to the '076 patent,
and Was issued on March 24, 2009. ('178 patent)

The asserted patents are directed to an audio program player that automatically plays a
predetermined schedule of audio program segments (e.g., songs) from a program library. (D.l.
38 at 1111 31, 33; '076 patent, col. 2:6~8; D.l. l59 at l) The claimed player further allows a listener
to dynamically alter the sequence and content of the audio program segments presented (D.l. 38
at M 3 l, 33; '076 patent, cols. l:7-9, l:64-2:3, 2:44-47, 2:55-58) The Abstract of the patents
explains that “a host System organizes and transmits program segments to client subscriber
locations” (i.e., to players). ('076 patent, Abstract) The audio program player may be
implemented by a conventional laptop or desktop computer equipped With, inter alia: (l) a
sound card connected to a speaker; and (2) a modem connected to the lnternet that downloads the
program information from the remote server and uploads program selections and preferences as
Well as usage data. (Id., cols. 4:32-5:45)

B. Procedural History

On September 15, 20l 5, PA filed this action against Google in the United States District
Court for the Eastern District of Texas (“Eastern District of Texas”), alleging infringement of the
asserted patents. (D.I. l at 1111 1-4) Prior to filing the instant lawsuit, PA had asserted the '076
patent and '178 patent in six other litigations in the Eastern District of Texas. (D.l. 128 at il 7) ln
one of these litigations, Personal Audio, LLC v. Apple, Inc. , Civil Action No. 9:09CVl 11 (the
“Apple litigation”), the Eastern District of TeXas Court issued multiple orders in Which it
construed certain terms of the asserted patents, (D.l. 160 (hereinafter, “Sano Decl.”), exs. 1-3),

and further discussed the meaning of claim terms in connection With opinions relating to the

 

defendant’s motion for summary judgment of indefiniteness and motions for judgment as a
matter of law, (z'd., ex. 16; D.I. 147 (hereinafter, “Almeroth Decl.”), ex. C).

ln conjunction With the Apple litigation, an ex parte reexamination proceeding Was
instituted by the United States Patent and Trademark Office (“PTO”) With respect to certain
claims of the '076 patent, and an inter partes reexamination proceeding Was instituted by the
PTO With respect to the '178 patent, (See D.l. 147, ex. Z at 3-4) The reexamination examiners
ultimately confirmed the relevant claims of the '076 patent, and the reexamination proceeding for
the '178 patent Was eventually terminated as a result of the conclusion of the Apple litigation.
(Id)

Shortly after PA initiated this action in the Eastern District of Texas, the case Was stayed,
at Google’s request, pending inter partes review (“lPR”) proceedings (the “IPR proceedings”)
involving certain claims of both asserted patents, Which had been instituted by the Patent Trial
and Appeal Board (“PTAB”) of the PTO. (See D.I. 234 at 4) Those proceedings concluded by
September 2016. (Almeroth Decl., exs. G, H) With respect to the '076 patent, the PTAB found
that: (1) claims 1 and 4 Were unpatentable; and (2) Google had not proven that claims 2, 3, 14
and 15 Were unpatentable (Id., ex. G at 57; D.I. 23 at 1) As for the '178 patent, the PTAB found
that: (l) claims 1-4, 9 and 13 Were unpatentable; and (2) Google had not proven that claims 5-8,
14-17, 28 and 29 Were unpatentable (Almeroth Decl., ex. H at 44; D.l. 23 at l) The parties filed
cross-appeals With respect to those decisions to the United States Court of Appeals for the
Federal Circuit, and the F ederal Circuit ultimately affirmed the PTAB’s conclusions in all

respects. Google LLC v. Personal Audio, LLC, 743 F. App’x 978 (Fed. Cir. 2018).

 

In January 2017, the Eastern District of Texas Court lifted the stay, (D.l. 31), but the case
was thereafter transferred to this District in December 2017, (D.l. 103). Upon transfer here, the
case was assigned to the Vacant Judgeship docket on December 13, 2017, and was referred to the
Court “for handling through case-dispositive motions[,]” including “deciding non-dispositive
matters and making recommendations as to the resolution of dispositive matters.” (Docket ltem,
December 13, 2017) The case has Since been re-assigned to District ludge Colm F. Connolly,
with the substance of the referral to the Court remaining the same. (Docl<et Item, September 10,
201 8)

The parties completed initial briefing on claim construction on July 18, 2018. (D.I. 146;
D.I. 159; D.l. 176; D.l. 186) The Court held a Markman hearing on August l, 2018. (D.I. 250

(hereinafter, “Tr.”)) Following the hearing, on August 7, 2018, Google submitted a
l supplemental letter brief to address caselaw newly disclosed by PA during the Markman hearing.
(D.l. 202)
II. STANDARD OF REVIEW

A. General Claim Construction Principles

lt is well-understood that “[a] claim in a patent provides the metes and bounds of the right
which the patent confers on the patentee to exclude others from making, using, or selling the
protected invention.” Corm'ng Glass Wor/cs‘ v. Sumz`tomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257
(Fed. Cir. 1989). Claim construction is a generally a question of law, although subsidiary fact
finding is sometimes necessary. Teva Pharms. USA, [nc. v. Sandoz, Inc., 135 S. Ct. 831, 837-38

(2015).

 

The Court should typically assign claim terms their “ordinary and customary rneaning[,]”
which is “the meaning that the term[s] would have to a person of ordinary skill in the art
[‘POSITA’] in question at the time of the invention, i.e., as of the effective filing date of the
patent application.” th'llips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (citations
omitted). However, when determining the ordinary meaning of claim terms, the Court should
not extract and isolate those terms from the context of the patent; rather it should endeavor to
reflect their “meaning to the ordinary artisan after reading the entire paten .” Id. at 1321; see
also Eon Corp. ]P Holdings LLC v. Silver Spring Nelworks, Inc., 815 F.3d 1314, 1320 (Fed. Cir.
2016).

In proceeding with claim construction, the Court should look first and foremost to the
language of the claims themselves, because “[i]t is a bedrock principle of patent law that the
claims of a patent define the invention to which the patentee is entitled the right to exclude.”
Phillips, 415 F.3d at 1312 (internal quotation marks and citations omitted). For example, the
context in which a term is used in a claim may be “highly instructive.” Id. at 1314. In addition,
“[o]ther claims of the patent in question, both asserted and unasser'ted, can . . . be valuable” in
discerning the meaning of a particular claim term. Id. This is “[b]ecause claim terms are
normally used consistently throughout the patent, [and so] the usage of a term in one claim can
often illuminate the meaning of the same term in other claims.” Ia'. Moreover, “[d]ifferences
among claims can also be a useful guide[,]” as when “the presence of a dependent claim that
adds a particular limitation gives rise to a presumption that the limitation in question is not

present in the independent claim.” [d. at 1314-15.

 

ln addition to the words of the claims, the Court should look to other intrinsic evidencel
For example, the Court should analyze the patent specification, which “may reveal a special
definition given to a claim term . . . that differs from the meaning [that term] would otherwise
possess” or may reveal an intentional disclaimer of claim scope. Id. at 1316. Even if the
specification does not contain such revelations, it “is always highly relevant to the claim
construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of a
disputed term.” Ia'. at 1315 (internal quotation marks and citation omitted), That said, however,
the specification “is not a substitute for, nor can it be used to rewrite, the chosen claim
language.” SuperGuz`a'e Corp. v. DirecTVEnters., [nc., 358 F.3d 870, 875 (Fed. Cir. 2004). And
a court should also consider the patent’s prosecution history, if it is in evidence, because it “can
often inform the meaning of the claim language by demonstrating how the inventor understood
the invention and whether the inventor limited the invention in the course of prosecution[.]”
th`llz`ps, 415 F.3d at 1317.

Extrinsic evidence, “including expert and inventor testimony, dictionaries, and learned
treatises[,]” can also “shed useful light on the relevant art[.]” Ia'. (internal quotation marks and
citations omitted). Overall, while extrinsic evidence may be useful, it is “less significant than the
intrinsic record in determining the legally operative meaning of claim language.” Id. (internal
quotation marks and citations omitted); accord Markman v. Westview Instruments, lnc., 52 F.3d
967, 981 (Fed. Cir. 1995).

ln utilizing these resources during claim construction, courts should keep in mind that

“[t]he construction that Stays true to the claim language and most naturally aligns with the

 

 

patent’s description of the invention will be, in the end, the correct construction.” Renz`shaw PLC
v. Marposs Societa’per Azionz', 158 F.3d 1243, 1250 (Fed. Cir. 1998).
B. Principles for Construction of MeanS-Plus-Function Limitations
35 U.S.C. § 112, 11 6 (“Section 112, paragraph 6”)2 provided as follows:
An element in a claim for a combination may be expressed as a
means or step for performing a specified function without the
recital of structure, material, or acts in support thereof, and such
claim shall be construed to cover the corresponding structure,
material, or acts described in the specification and equivalents
thereof.
The “means-plus-function” technique of claim drafting is a “convenience” that allows a patentee
to express a claim limitation in functional terms “without requiring the patentee to recite in the
claims all possible structures” that could perform that function. Med. lnstrumentatiorz &
Diagnosz‘ics Corp. v. Elekta AB, 344 F.3d 1205, 1211 (Fed. Cir. 2003). In exchange for getting
the benefit of this drafting convenience, however, patentees must disclose, in the written
description of the patent, a corresponding structure for performing the claimed function. Noah
Sys, lnc. v. lntuz'l‘ Inc., 675 F.3d 1302, 1318 (Fed. Cir. 2012); see also Elekta, 344 F.3d at 1211
(“[T]he price that must be paid for use of that convenience is limitation of the claim to the means

specified in the written description and equivalents thereof.”) (citation omitted). A patentee

satisfies this requirement “only if the specification or prosecution history clearly links or

 

2 The Court here refers to the version of Section 112 as it existed prior to the

passage of the Leahy-Smith America Invents Act (“AIA”). Although the structure of Section
112 changed after the AIA’s passage, those changes are applicable only to any patent application
filed on or after September 16, 2012. See Alcon Research Ltd. v. Barr Labs., Inc., 745 F.3d
1180, 1183 n.l (Fed. Cir. 2014). Because the applications at issue here were filed before that
date, the Court refers to the pre-AIA version of Section 112.

 

associates that structure to the function recited in the claim.” In re Aoyarna, 656 F.3d 1293,
1297 (Fed. Cir. 2011) (emphasis added) (quoting Elekl‘a, 344 F.3d at 1210); see also Elekta, 344
F.3d at 1220 (“The public should not be required to guess as to the structure for Which the
patentee enjoys the right to exclude The public instead is entitled to know precisely what kind
of structure the patentee has selected for the claimed functions, when claims are written
according to section 112, paragraph 6.”). “lf the specification does not contain an adequate
disclosure of the structure that corresponds to the claimed function, the patentee will have failed
to particularly point out and distinctly claim the invention as required by . . . section 112,
[paragraph 2], which renders the claim invalid for indefiniteness.” Blackl)oaral, Inc. v.
DesireZLearn Inc., 574 F.3d 1371, 1382 (Fed. Cir. 2009) (internal quotation marks and citation
omitted).3

Construing a means-plus-function limitation is a two-step process. The first step is
determining the claimed function of the limitation Williamsorz v. Citrz`x Online, LLC, 792 F.3d
1339, 1351 (Fed. Cir. 2015); Mea'z‘ronic, Irzc. v. Aa'vancea’ Cara'z`ovascalar Sys., Inc., 248 F.3d
1303, 1311 (Fed. Cir. 2001). The second step is identifying the corresponding structure
disclosed in the specification and equivalents thereof. Willz'amson, 792 F.3d at 1351; Medlronic,
lnc., 248 F.3d at 1311.

When a patentee claims a computer-implemented invention and invokes means-plus-
function limitations, the United States Court of Appeals for the Federal Circuit has “consistently

required that the structure disclosed in the specification be more than simply a general purpose

 

3 Section 112, paragraph 2 provided that “[t]he specification shall conclude with

one or more claims particularly pointing out and distinctly claiming the subject matter which the
applicant regards as his invention.” 35 U.S.C. § 112, 112.
8

 

computer or microprocessor.” Arz'stocrat Techs. Aastl. Pry Lta’. v. lnt’l Game Tech., 521 F.3d
1328, 1333 (Fed. Cir. 2008). This requirement seeks to avoid “pure functional claiming[,]” id.,
and mandates that the patent must disclose sufficient algorithmic structure4 or some other
description explaining how the computer performs the claimed function, see z`a'. at 1332-37;
Blackl)oaral, Inc, 574 F.3d at 1383-85', Fz`nisar Corp. v. DirecTV Grp., lnc., 523 F.3d 1323, 1340
(Fed. Cir. 2008) (explaining that a patentee is permitted “to express that algorithm in any
understandable terms including as a mathematical formula, in prose, [] or as a flow chart, or in
any other manner that provides sufficient structure”) (internal citation omitted). The Federal
Circuit has identified a “narrow exception” to this requirement; no al gorithm need be disclosed
“when the function ‘can be achieved by any general purpose computer without special
programming.”’ Ergo Licensz'ng, LLC v. CareFusz'orz 303, Irzc., 673 F.3d 1361, 1364-65 (Fed.
Cir. 2012) (quoting In re Katz lnteracl‘ive Call Processz`ng Patent Litig., 639 F.3d 1303, 1316
(Fed. Cir. 2011)). For example, “a general-purpose computer is sufficient structure if the
function of a term such as ‘means for processing’ requires no more than merely ‘processing,’
Which any general-purpose computer may do without special programming.” Ia'. at 1365. The
Federal Circuit has emphasized that “[i]t is only in the rare circumstances Wher'e any general-
purpose computer without any special programming can perform the function that an algorithm
need not be disclosed.” Id; see also Alfrea' E. Mann Foarza'. for Scz'. Research v. Cochlear Corp. ,

841 F.3d 1334, 1342 (Fed. Cir. 2016).

 

4 An algorithm is “‘a step-by-step procedure for accomplishing a given result[.]”’

Alfreal E. Mann Foarza'. for Sci. Research v. Cochlear Corp., 841 F.3d 1334, 1342 (Fed. Cir.
2016) (citation omitted).

 

III. DISCUSSION

The parties currently have disputes regarding ten terms or sets of terms (hereinafter,
“terms”).5 This Report and Recommendation addresses the first three terms, in the order in
which the parties addressed them at the Markman. hearing The other seven terms Will be
addressed in a forthcoming Report and Recommendation(s).

A. “file”

The claim term “file” appears in all asserted claims of the patents-in-suit. The use of the
disputed term in claim 1 of the '178 patent is representative Accordingly, this claim is
reproduced below, with the disputed term highlighted:

1. An audio program player comprising:

a communications port for establishing a data communications link
for downloading a plurality of separate digital compressed audio
program files and a separate sequencingfile from one or more
server computers,

a digital memory unit coupled to said communications port for
persistently storing said separate digital compressed audio program
files and Said separate sequencingfile, said sequencingjile
containing data specifying an ordered sequence of a collection of
said separate digital compressed audio program lees,

an audio output unit including at least one speaker or headset for
reproducing said audio program files in audible form perceptible to
a listener,

one or more manual controls for accepting commands from said
listener, and

a processor for continuously delivering a succession of said audio
program files in said collection to said audio output unit in said
ordered sequence specified by said sequencing file in the absence
of a program selection command from said listener, and for
discontinuing the reproduction of the currently playing audio

 

5 The parties originally submitted an additional set of terms for claim construction:
“player”/“audio program player”/“programmed digital computer[,]” Which are found in all
asserted claims of the patents-in-suit. (See, e.g., D.l. 159 at 2; D.l. 176 at 14) During the
Markman hearing, however, the parties agreed that these terms may be given their plain and
ordinary meaning, and the Court therefore will not further construe them. (Tr. at 174-75)

10

 

program file and instead continuing the reproduction at the
beginning of a listener-selected one of said audio program files in
said collection in response to a program selection command from
said listener.

('178 patent, cols. 45:60-46:18 (emphasis added))

The parties’ competing proposed constructions for “file” are set out in the chart below:

 

 

Term Plaintiff’ s Proposed Defendant’s Proposed
Construction Construction

file any collection of data that is a collection of data that is
stored and manipulated as a stored and manipulated as a
unit named unit by a file-

management system
or, alternatively:

a collection of data that is
stored and manipulated as a
unit by a file management or
database system

 

 

 

 

 

(D.I. 146, Appendix A at Ref. 1; D.l. 176 at 14) As reflected in these proposals, the parties have
two disputes with respect to the term “file”: (1) whether the term refers to a collection of data
that must be stored and manipulated by afile-management system (Google’s position) or may
alternatively simply be stored and manipulated by either a file-management system or a database
system (PA’s position); and (2) whether, as Google suggests, the “file” must be named. (See D.l.
159 at 9; Tr. at 11-12) Google argues that while it is undisputed that “file” and “data” must
mean two different things, (D.I. 186 at 13; see also, e.g., '076 patent, 46:18 (claim 1 reciting
“means for receiving and storing a file of data”) (emphasis added)), PA’s “broad construction”
improperly conflates “file” and “data[,]” (D.l. 159 at 10-11). During the Markman hearing,
Google’s counsel explained that with respect to this term, “the key issue that is really going to
drive the construction is to make sure that a file is construed as something different from data.”

(Tr. at 11) And in Google’S view, the only way to do that is to require that a “file” be a named

11

 

collection of data stored and manipulated as a unit by a file-management system (Ia’. at 11-13
(“[A] file is distinguished by the fact that it is also named and stored in a file-management
system Whereas data that is not a file cannot be stored in a file-management system.”); see id. at
20)

The Court Will first assess Google’s proposed “file-management system” limitation As
to that limitation, the Court is not persuaded that, in the context of these patents, a “file” must be
limited to something (i.e., data) stored and manipulated only by a file-management system. This
is so for four reasons.

First, despite Google’s argument to the contrary, the Court does not understand PA’s
alternative proposed construction for “file” (i.e, “a collection of data that is stored and
manipulated as a unit by a file management or database system”) to mean the same thing as
“data” and to thus improperly conflate “file” and “data.” PA does not simply propose to
construe “file” to mean “data.” Instead, its proposal adds additional parameters: (1) there must
be a collection of data; (2) such collection must be stored and manipulated as a anit; and (3) such
storing and manipulation is by a file-management system or a database system. (See ia’. at 23-24
(PA’s counsel explaining that its proposal amounts to more than just “unstructured” data, instead
encompassing a block of data that is stored and manipulated by a database system (or file-
management system)))

Second, it is undisputed that the patents nowhere use the term “file-management system”
in describing the invention (See D.l. 146 at 3; Tr. at 14) And thus, as PA puts it, Google

“ignores that the patents teach storing and accessing files and the data within files without ever

12

 

teaching that a file-management system is necessary.” (D.I. 146 at 4)6 l\/ioreover, while the
patents do not include the phraseology “file-nranagement system,” they do refer to “database[s]”
that “store[]” “file[s].” (See, e.g., '076 patent, cols. 5:66-6:2, 6:34-44; D.I. 146 at 4)

Third, the patents refer to database tables as files, which (as PA asserts) indicates that the
construction for “file” should encompass data structures that are stored and manipulated by
database systems. (D.l. 146 at 3-4; D.l. 176 at 14; Tr. at 7-8, 25) For instance, in discussing the
preferred embodiment, the patents refer to a particular table (Table 301) that is stored in a
database as a “file”:

The [program] selections made by and uploaded from the
[individual] subscriber take the form of a file (sequence) of 32 bit
integers, each integer (ProgramlD) designating a particular
program segment This file of integers is placed in a relational
database Reqaested Table seen at 301 in Fig. 4 . . . . The Program
Segment records in the Programs Table 303 are relationally linked

using the ProgramlD key to other tables including[] the Requested
Table 301 discussed above.

 

6 During oral argument, Google’s counsel argued that while the patents did not

expressly use the term “file-management system,” there are “examples of file-management
systems” therein (Tr. at 14) To that end, counsel asserted that the patents refer to the notion of
a file transfer protocol (“FTP”) as the means for downloading files to the player, and that such a
protocol deals only With files, not just any collection of data. (Id. at 13-14; see, e.g., '076 patent,
col. 5:47-51 (“The host server 101 provides a FTP server interface . . . which provides file
transfer protocol services to the player 103[.]”)) Google did not make this point in its briefing,
(see D.l. 159; D.l. 186), though Google’s expert did briefly mention it in his declaration, (see
D.l. 162 at 11 18 (explaining that the POSITA Would not understand “file” in the context of
“receiving and storing” to mean any unit of data, especially given the patents’ numerous
references to the FTP server as being the tool that downloads files to the player)). However, it is
not entirely clear from Google’s limited arguments on this point whether a FTP actually is a
“file-management system,” or instead simply constitutes instructions for transferring files. (See,
e. g., id. at 7 n.l (Google’s expert stating that FTP is “a fast, application-level protocol widely
used for copying files to and from remote computer systems on a network using TCP/IP, such as
the lnternet”); Tr. at 14 (Google’s counsel responding that “[y]es[,]” FTP is the file-management
system but then adding “[w]ell, it’s a system that deals only with files”)) And so the Court is not
convinced that it should limit the construction of “file” to requiring a file-management system on
the basis of these references to “FTP” in the patents’ specifications

13

 

('178 patent, col. 17:15-61 (emphasis added))7 And earlier, the patents explain that at step 219,
“the selections made by the user at 217 as well as the contents of the usage log recorded at 215
are uploaded to the server as a requested file (seen at 301 in Fig. 4).” (Id., col. 9:50-52
(emphasis added)) Additionally, the patents describe another database table (“Table 307”) as a
“file” which is formed from segments added to Table 301:

The Program_Segment records in the Programs Table 303 are
relationally linked using the ProgramlD key to other tables
including . . . Schedale Table 307 which contains the
recommended sequence of program segments for the next playback
session[.]

(Id., col. 17:58-64 (emphasis added))

The pro grams, advertising and announcement segments which are
added to the Request Table 301 to form the Schedale Table 307 are
determined by a matching procedure 342 which may be better
understood by first considering the content of the data structures
which provide data utilized to make those selections.

(Id., col. 18:37-42 (emphasis added))

AS described in more detail later in connection with FIGS. 4 and 5,
the sequence of program segments to be presented to the user is
formed into a schedule file (seen at 307 in Fig. 4) consisting of a
sequence of program segment identification numbers which are
used to compile a sequencing file, called the selections file,
illustrated at 351 in FIG. 5, which contains more detailed
information about the sequence of events which occur during
playback.

 

7 Google responds that these references are irrelevant to the construction of the

claimed “files” because “the server-side ‘database’ of 32-bit integers relied on by PA has nothing
to do with the ‘files’ that are received and stored by the player.” (D.I. 186 at 13; see also D.l.
159 at 11) At a minimum, however, the above-referenced portions of the specification provide
support for the idea that--at least as a general matter-a “file” is something that can be stored in
a database system.

14

 

(Id., col. 12:9-16 (emphasis added)) In the Court’s view, the patents’ references to these
structures as both database tables and files supports PA’s argument that a file should be
construed to mean data stored and manipulated as a unit by a file-management System or a
database system.8 (See Tr. at 25)9

Fourth and finally, the extrinsic evidence further supports that a “file” is not always
something that is stored and manipulated by a file-management system. (D.I. 146 at 4) For
example, in support of its argument, Google cites to a dictionary that defines “file” in a way
mirroring Google’s construction (“any collection of data that is stored and manipulated as a
named unit by a file-management system”). (D.l. 147 at 11 39 & ex. l\/i (citing Academic Press
Dictionary of Science & Technology 826 (lst ed. 1992))) However, that same dictionary
provides another definition for “file” that makes no mention of a “file-management system.”
(Id.) This alternative definition simply describes a “file” as “a collection of items with certain

common aspects, organized for a specific purpose and stored or processed as a unit[.]” (Id.)

 

8 Google’s position that server-side database structures have nothing to do with the

“files” received and stored by the player seems to overlook the fact that the specification not only
refers to Table 301 and Table 307 as both files and database tables, but also discloses that Table
307 is downloaded by the player. (See, e.g., '076 patent, col. 18:29-31) Indeed, when pressed
about PA’s reliance on Table 307 in support of its proposed construction during the Mar/cman
hearing, Google seemed to have a different answer as to why Table 307 is not helpful to PA~
there explaining that even if a file can “go into” a database system, it also must be “capable of
being stored and managed by a file-management system.” (Tr. at 19-20)

9 Google asserts that certain arguments that PA made during reexamination
proceedings support Google’s position that a “file” must be received and stored by a file-
management system (and not simply by a database system). (D.I. 159 at 10 (citing D.l. 160, ex.
11 at 8 & id., ex. 9 at 3); Tr. at 16; Google’s Markman Presentation, Slide 16) This stretches the
prosecution history too far. As PA retorts, in these portions of the prosecution history, PA was
distinguishing the prior art on other bases; Google has not pointed to anywhere in the
prosecution history where the patentee stated that a file could not be stored and manipulated by a
database system. (Tr. at 9-10; PA’s l\/larkman Presentation, Slides 8-11)

15

 

Similarly, other dictionaries from the relevant time period do not require that a file be something
that is only stored in and manipulated by a “file-management system.” For' example, one such
dictionary defines “file” as “‘a block of information stored on disk, tape, or similar media. A file
may contain a program, a document, or a collection of data (such as a mailing list).”’ (Id. at 11 38
& ex. J (quoting Barron ’s Dictionary of Compater and lnternet Terms (5th ed. 1996))) Another
dictionary defines “file” to meant

A complete, named collection of information, such as a program, a

set of data used by a program, or a user-created document. A file

is the basic unit of storage that enables a computer to distinguish

one set of information from another. A file is the “glue” that binds

a conglomeration of instructions, numbers, words, or images into a

coherent unit that a user can retrieve, change, delete, save or send

to an output device.
(Id. at 11 38 & ex. K (quoting Microsoj€‘ Press Compater Dictionary (3d ed. 1997)))10 These
dictionary definitions also help to underscore that a “file” is not something that must always be
associated with a file-management system. (D.l. 146 at 4; Tr. at 7)

With regard to the parties’ second dispute (that is, whether a file must constitute data that
is a “named” unit), the Court will adopt that portion of Google’s construction ln its opening
brief, Google argued that the patent specification “confirms that ‘files’ must be identified by
name, distinct from unnamed collections of data[,]” and it cited to numerous examples of the
patents: (1) describing files as being requested, downloaded, or stored using a filename; and (2)

making reference to named files. (D.l. 159 at 10; see also Tr. at 13~14) ln its briefing, PA did

not address this dispute at all. During the Markman hearing, PA only raised the issue in response

 

10 PA’s expert points to a few more dictionary definitions for “file” that purportedly

do not include reference to a “file-management system,” (D.I. 147 at il 38), but the attached
portions of the dictionaries do not appear to include the pages that define “file[,]” (id., exs. l, L).
16

 

 

to questioning from the Court. (See, e.g., Tr. at 10) This all suggests that PA’s opposition on
this point is not especially strong.

PA ultimately explained that its hesitation with respect to the “named” limitation is that it
is not sure what the scope of “named” is--for instance, does a file with an identifier amount to a
“named” file? (Id. at 10-11, 23-24) Because this issue was not well-argued in the briefs,
Google’s response to PA’s question (about what it means for a file to be “named”) is unclear.
In light of all of this, the Court will recommend adoption of the “named” portion of Google’s
construction, and to the extent that there are disputes down the line with respect to what “named”
means, the parties may address those during the summary judgment stage of the case (See id at
10 (PA’s counsel acknowledging that the “named” issue is one “probably [best] taken up on
summary judgmen ”))

For all of the above reasons, the Court recommends that the term “file” be construed as
“a collection of data that is stored and manipulated as a named unit by a file-management or
database system.”

B. “sequencing file” terms

The terms “sequencing file” and “playback session sequencing file” appear in
independent claims 1 and 14 of the '178 patent, respectively, while the term “file of data
establishing a sequence” is part of the means-plus-function element “a means for receiving and
storing a file establishing a sequence” of the independent claims of the '076 patent (collectively,
the “sequencing file limitations” or the “sequencing file terms”). (See, e.g., D.l. 146 at 4-5) The
use of the disputed term in claim 1 of the '178 patent is representative Accordingly, this claim is
reproduced again below for ease of reference, with the disputed term highlighted:

1. An audio program player comprising:

17

 

a communications port for establishing a data communications link
for downloading a plurality of separate digital compressed audio
program files and a separate sequencing file from one or more
server computers,

a digital memory unit coupled to said communications port for
persistently Storing said separate digital compressed audio program
files and Said separate sequencingflle, said sequencing file
containing data specifying an ordered sequence of a collection of
said separate digital compressed audio program files,

an audio output unit including at least one speaker or headset for
reproducing said audio program files in audible form perceptible to
a listener,

one or more manual controls for accepting commands from said
listener, and

a processor for continuously delivering a succession of Said audio
program files in said collection to said audio output unit in said
ordered Sequence specified by said sequencing file in the absence
of a program selection command from said listener, and for
discontinuing the reproduction of the currently playing audio
program file and instead continuing the reproduction at the
beginning of a listener-selected one of said audio program files in
said collection in response to a program selection command from
said listener.

('178 patent, cols. 45:60-46:18 (emphasis added))

The parties’ competing proposed constructions for the “sequencing file” limitations are

set out in the chart below:

 

 

 

Term Plaintiff’s Proposed Defendant’s Proposed
Construction Construction

“sequencing file” a file of data that identifies A file that is received by the
the order in which audio player, stored, and used by

“file of data establishing a program segments chosen by the processor to both control

sequence” or for a user are to be played playback of each song in the

ordered sequence and respond
“playback session sequencing to control commands
file”

 

 

 

(D.l. 146, Appendix A at Ref. 2) The parties’ primary dispute with respect to the sequencing file

terms is whether the construction should include the following three limitations set out in

Google’s proposal (hereinafter, the “use limitations”); these use limitations would require that a

18

 

 

sequencing file must always be: (1) received by the player; (2) stored by the player; and (3) used
by the processor to both control playback of each song in the ordered sequence and respond to
control commands (D.l. 146 at 5; D.l. 159 at 4) Google, on the one hand, argues that its
construction is mandated by the claim language and the prosecution history. (D.l. 159 at 4-9;
D.I. 186 at 1-7; Tr. at 67-69) PA, on the other hand, asserts that it is improper to import these
use limitations into a construction for the sequencing file terms ; it argues that to the extent that
the use limitations are required by the claims, that is because the surrounding claim language
makes this so-not because these limitations are bound up in the definition of the sequencing/file
terms themselves (D.l. 146 at 5; Tr. at 32)

In assessing the respective arguments it is helpful to first have an understanding of the
bigger picture ln other words, why are the parties fighting about this? With its proposed
construction, Google’s position is that each reference to “sequencing file” in the claims “refers to
the same ‘sequencing file”’-meaning one single sequencing file is received by the player and
stored by the player, and it is that file and that file only that is used to control playback of each
song in the ordered sequence, and used to respond to control commands (D.I. 186 at 1
(emphasis in original); see also D.I. 159 at 4-5; Tr. at 74-75) For its part, PA acknowledges that
every claim requires “one Sequencing file to be received, to be stored, and its sequence be
referenced for use to control playback and to respond to commands[.]” (Tr. at 47; see also id. at
49) Beyond that, however, PA asserts that the claims do not require that the received sequencing
file and only that sequencing file be Scanned and used in certain algorithmic steps (which steps
will be discussed in detail in connection with the next set of terms addressed herein, the “means

responsive” limitations). (Id. at 47; D.l. 146 at 2-3, 8-9) lnstead, according to PA, the patents

19

 

allow for the sequence from that received Sequencing file to be used to respond to control
playback--for example, after it has been copied onto another file. (Tr. at 46-48)11

The Court ultimately concludes that PA’s proposed construction for the sequencing file
limitations is the correct one. To explain why this is so, the Court will address, in turn, the claim
language, the patent specification and the prosecution history.

1. Claim Language

PA argues that the sequencing file limitations should be construed based on what such a
file actually is (a file of data that identifies the order in which audio program segments chosen by
or for a user are to be played), instead of construing the term based on how a sequencing file may
be used (Tr. at 32) To that end, PA points out that the use limitations in Google’s construction
are found explicitly in the surrounding claim language, where applicable (D.l. 146 at 5; Tr. at
32)12 Claim 1 of the '178 patent, for example, recites a sequencing file that is: (1) received by
the player (i.e., the player has a communications port for “downloading” the sequencing file); (2)
stored at the player; and (3) used to control playback (i.e., the player has a processor for
delivering audio program files “in said ordered sequence” specified by “said sequencing file”
and for “continuing the reproduction at the beginning of a listener-selected one of said audio
program files”). (See PA’s l\/larkman Presentation, Slide 36) ln PA’s view, the use limitations

included in Google’s proposal should not be included in the construction for the sequencing file

 

11 During the Mar/crnan hearing, PA explained that the “real battle” with respect to

these terms relates to the “means responsive” terms that will be taken up next, (Tr. at 46), and the
parties’ dispute will be clearer in the discussion of that term set.

12 The Court notes that in the Apple litigation, the Eastern District of Texas Court
used a similar rationale in construing the “sequencing file” terms in a manner similar to that
proposed here by PA. (D.I. 147, ex. D at 20-21)

20

 

limitations, because the claian recite them expressly where they are required, and because the
patents make certain other references to sequencing files that are not limited in the manner
suggested by Google’s construction (D.l, 146 at 5-6; Tr. at 32-33, 44-46)

Google, for its part, asserts that the claim language demonstrates that the same
sequencing file received by the player must be stored by the player, used to control playback of
each song in the ordered sequence and used to respond to control commands (D.l. 186 at 1) ln
support, Google points out that the claims “recit[e] ‘sequencing file’ the first time the term
appears in the claims, and then recit[e] ‘said [] sequencing file’ in every other instance
Accordingly, each ‘sequencing file’ in the claims refers to the same ‘sequencing file.”’ (Id.
(certain emphasis in original); see also D.I. 159 at 5 (“The references to ‘said sequencing file’ [in
the claims] indicate that it is the same file that is subject to each aspect of the claim.”))

When one looks carefully at the claim language however, it becomes clear that the
claims do more than simply make repeated references to “said sequencing file.” For instance, as
to the player recited in claim 1 of the '178 patent, certain steps require a processor for delivering
audio program files “in said ordered sequence specified by said sequencing file in the absence of
a program selection command from said listener[.]” ('178 patent, col. 46:11-13 (emphasis
added)) Similarly, the player claimed in claim 14 of the '178 patent includes an “audio playback
unit for automatically and continuously reproducing said audio program files in said collection in
the ordered sequence specified by said playback session sequencing file[.]” (Id, col. 48:28-32
(emphasis added)) And claim 1 of the '076 patent claims a player with a “means for receiving
and storing a file of data establishing a sequence” and “means for continuously reproducing said
program segments in the order established by said sequence in the absence of a control
command[.]” ('076 patent, col. 46:18-19, 24-26 (emphasis added)) These references to the use

21

 

of a “sequence” from the sequencing file do not explicitly require that the sequence may be
found only on that sequencing file at the time the sequence is used. They simply require that the
sequence itself is originally found on the sequencing file referenced in the claims

With the claim language both: (1) otherwise including use limitations like the ones that
Google seeks to include in the construction for the “sequencing file” limitations; and (2) seeming
to require that, for some of the steps, “[a]ll you have to use is the sequence specified by that
[received] sequencing file[,]” (Tr. at 49 (emphasis added); see also id. at 103-04), that language
thus appears to more closely support PA’s proposal.

2. Patent Specification

PA also heavily relies on the specification in support of its proposed construction lt cites
to portions of the specification that purportedly demonstrate that in one embodiment, the player
downloads a sequencing file (Table 307) and then uses the sequence from Table 307 to create a
separate sequencing file (“Selections File 351”) that was itself not received by the player from
the host server. lnstead, PA explains, Selections File 351 was compiled directly on the player
from another sequencing file (i.e., Table 307).13 (D.l. 146 at 2-3, 5-6; D.l. 176 at 1-3; Tr. at 33-
34) PA argues that Selections File 351 is thus an example of a sequencing file that is not
received by the player, but is nevertheless used by the player to influence playback; this shows,

according to PA, that Google’s construction (which requires that a “sequencing file” must always

 

13 PA further explains that its position here (that Selections File 351 is not

downloaded to the player, and instead is created on the player) must be correct, because were
both sequencing files (Table 307 and Selections File 351) downloaded by the player, this would
lead to an unnecessary redundancy. ln other words, “[i]f final Selections File 351 was
downloaded . . . there would be no reason to also redundantly download a separate
Recommended Schedule Table 307.” (D.I. 176 at 3; see also Tr. at 88 (PA emphasizing that it
“doesn’t make any sense at all” for the specification to be describing both sequencing files 307
and 351 as being downloaded to the player))

22

 

have been downloaded by the player) is incorrect. (D.I. 176 at 1 (PA contending that because
this embodiment makes reference to a sequencing file that is not downloaded onto the player, it
helps explain why “the naked term ‘sequencing file’ by itself does not have the[] limitations
[suggested by Google]”); see also Tr. at 34)

For its part, Google agrees with PA that Table 307 and Selections File 351 are not both
downloaded. (D.I. 186 at 3)14 But what Google argued in its briefing was that: (1) Table 307 is
not a “file” at all, but instead a “relational database[;]” and (2) Table 307 “resides on the server
(Fig. 4) and is not downloaded, stored, or used on the player.” (Id. at 2 (emphasis added))
lnstead, Google’s position was that “Selections File 351 is plainly downloaded; Table 307 is
not.” (Id. at 3 (emphasis added))15 Google’s position is wrong, for the reasons set out below.

First, the specification clearly refers to the structure that is Table 307 as, inter al ia, a
file.16 At differing points, the specification names that structure as both a “schedule file” and a

“Schedule Table[.]” (See, e.g., '076 patent, cols. 12:5', 17:59)

 

14 Both parties’ experts also agree at least on this point. PA’s expert, Kevin C.

Almeroth, Ph.D., explains that if Selections File 351 was compiled on the server and downloaded
to the player, “there would be no reason to also download recommended Schedule File 307, for
which the only disclosed purpose is to provide an initial recommended sequence for compiled
Selections File 351.” (D.l. 177 at 11 21) Google’s expert, Ketan Mayer-Patel, Ph.D., similarly
points out that “[a] person of ordinary skill in the art would understand that there is no need to
download both Table 307 and Selections File 351.” (D.l. 188 at 11 8)

15 By the time of the Markman hearing, Google seemed to back away from the
absolute position that Table 307 is not downloaded, contending instead that “[w]hether 307 is
also downloaded is more of an open question” and that “the specification suffers from some lack
of specificity” in that regard. (Tr. at 84)

16 This point was also touched on above with respect to the “file” term.

23

 

Second, contrary to Google’s position, the specification makes it very clear that Table
307 is indeed downloaded to (i.e., received by) the player. To that end, the specification
explicitly states that “the recommended Schedule Table 307 11 is transferred to the subscriber,
along with program segments, during the download transfer.” (Id., col. 18:29-31 (emphasis
added); see also id, col. 21 :61-62 (r'eferring to the “output Schedule Table 307”) (emphasis
added); id , col. 27:15 (referring to the “Schedule 307 downloaded to the player”); PA’s
l\/larkman Pr'esentation, Slide 17) The specification also makes more implicit references to the
fact that Table 307 is received by the player. To that end, the patents refer to what must be Table
307-i.e., a file with a recommended sequence of program segments-as being downloaded to
the player.17 For example, the specification explains that: (1) “the recommended order and the
identification of the program files making up an individual playback session are stored in a
session schedule file (to be described in detail in connection with FIG. 5)[;]” and (2) the “player
103 downloads the session schedule file[.]” (See id., col. 7:1-11 (emphasis added)) ln the next
column, the specification indicates that “1t1he data downloaded includes a recommended
program sequence file which provisionally identifies the order in which downloaded program

segments are to be played[.]” (Id., col. 8:39-41 (emphasis added))18 l\/leanwhile, the

 

17 lt is clear from the specification that Schedule File/Table 307 “contains the
recommended sequence of program segments for the next playback session[.]” ('076 patent, col.
17:59-61 (emphasis added); see also id , col. 18:29 (explaining that the host server adds various
program segments tailored to the subscriber’s known preferences to “produc[e] the
recommended Schedule Table 307”) (emphasis added); D.l. 186 at 2 (Google acknowledging
that Schedule File/Table 307 “contains ‘the recommended sequence of program segments for the
next playback session”’); Tr. at 35 (PA’s counsel pointing out that Table 307 contains the
recommended sequence))

18 PA notes that the specification describes in detail what is being downloaded, and
in each case it refers to only a single sequencing file being downloaded that is either explicitly

24

 

specification never states that Selections File 351 is downloaded to the player from the server.
(See D.l. 176 at 2; Tr. at 35)
Third, the specification describes Selections File 351 as being compiled from Table 307
and it strongly suggests that this compilation happens on the player. The specification states:
As described in more detail later in connection with FIGS. 4 and 5,
the sequence of program segments to be presented to the user is
formed into a schedule file (seen at 307 in FlG. 4) consisting of a
sequence of program segment identification numbers which are
used to compile a sequencing file, called the selections file,
illustrated at 351 in FIG. 5, which contains more detailed
information about the sequence of events which occur during
playback.
('076 patent, col. 12:3-10) While it is true that this excerpt does not expressly say that the
compiling of Selections File 351 file takes place on the player, (see D.l. 159 at 5), the Court
agrees with PA that all signs point to that being the case
For one thing, as explained above, everyone agrees that it would not make sense for two
sequencing files (both Table 307 and Selections File 351) to be downloaded to the player.
Additionally, as PA points out, Figure 4 seems to “describe[] all the different data structures that
are stored on the host server and created on the host server” and, While it discloses Table 307, it
does not disclose Selections File 351. (Tr. at 34-35; see also D.I. 176 at 2)
Moreover, the specification notes that Selections File 351 is compiled from Table 307, as
described above, and then further explains that Selections File 351 “follows” a sequence that is

created by the host server and downloaded to the player (i.e., Table 307):

The playback operation itself continues from the designated
playback point in the selections file (seen at 351 in FIG. 5) which

 

identified as Table 307, or described as containing a recommended sequence (Tr. at 35; PA’s
Markman Presentation, Slides 22-23) That seems cor'rect.

25

 

follows a program sequence initially created by the host server and
downloaded with the program segments themselves1 and then
(optionally) modi]ied by the addition, deletion and re-sequencing
of segment identifiers as discussed earlier in connection with step
211 in FIG. 2.

('076 patent, col. 12:21-27 (emphasis added); see also PA’s l\/Iarkman Presentation, Slide 30; Tr.
at 37-38) The earlier discussion referenced in this passage (i.e., the discussion of step 211 of
Figure 2) explains that:

The data downloaded [to the player] includes a recommended
program sequence file which provisionally identifies the order in
which downloaded program segments are to be played, with the
initial selection and sequence being established based on user
preference data by the download compilation processing
mechanism seen at 151 at the server.

Before a playback session begins, as indicated at 211 , the
subscriber has the opportunity to review and alter the provisional
program selections and sequence established as a default by the
downloaded information from the server. Utilizing the
programming data and a utility program previously supplied by the
server, the subscriber may alter the selection and sequence of
program materials to be played . . . .

At the request of the user, the sequence of programming defined by
the program sequence file (the selections file illustrated at 351 in
FIG. 5) is then reproduced for the listener.
('076 patent, col. 8:39-57 (emphasis added)) Figure 2 of the patent, which depicts a flow chart of

the “information distribution functions” of the invention, (see id , col. 4:1-3), in turn depicts

certain of these steps:

26

 

 

 

 

Estab|ish Account

 

 

203

 

: 207

/

Down|oad
Programming &
Cata|og Updatas

213 l

Edn Downloaded 211
\

*-> Program /
Sequence

f

l

l

l

1

l l
l

!

l

l

P|ayback
Session(s)

212--'/ l

Edit Future LOQ
Choices &

Preferences \ 215
l 217

Upload Session /219
Log

____|

 

 

 

 

214

-

   

 

 

   

 

 

 

 

 

 

 

 

Fig. 2

Taken together, these portions of the specification show that it is Table 307, with its
recommended sequence of programs, that is downloaded at step 207 of Figure 2. Following that
download, the subscriber may then edit (on the player) that downloaded program sequence (step
211 of Figure 2). What results from such editing is the final sequence of programming defined
in Selections File 351, which is ultimately “reproduced for the listener.” (Id. , col. 8:54-57; see
also id, col. 12:21-27; D.l. 176 at 3 (PA noting that “Selections File 351 contains a final
sequence that is disclosed as being edited after Schedule Table 307 is downloaded. See Step 211
Of Fig- 21-]”))

In sum, the Court agrees with PA that the specification discloses: (1) a “sequencing file”
with a recommended sequence that is created on the host server and downloaded by the player;

and (2) another “sequencing file” containing the final sequence that is compiled from the first
27

 

sequencing file, after optional modification by the subscriber, on the player. This, in turn,

1 supports PA’s proposal, which: (1) does not require a sequencing file to be something that in all
cases has been received by the player; and (2) does not limit the claims to requiring that the same
received sequencing file-and that file only-must be used to “control both playback of each
song in the ordered sequence and respond to control commands.”

3. Prosecution History
Google contends that the prosecution history supports its construction (D.l. 159 at 6; Tr.
at 68-69) To that end, the Federal Circuit has explained that “[t]he prosecution history limits the
interpretation of claim terms so as to exclude any interpretation that was disclaimed during
prosecution.” Southwall Techs., lnc. v. Cardinal IG Co., 54 F.3d 1570, 1576 (Fed. Cir. 1995).
Google’s argument is premised on the following portions of the prosecution history, (D.l. 159 at
6-7):

' During the reexamination proceeding for the '178 patent,
the patent owner explained with respect to “sequencing
file”:

G. Proner Interpretation of “Sequencing File” in Light
of Specification and Prosecution Hi_storv

In light of the specification and file history excerpts quoted
above, the claim term “sequencing file” (which appears in
all '178 patent claims and was not a term of art in 1996) is
readily understandable to one of skill in the art as a jile that
is received by the player, stored and used by the processor
to both control playback of each song in the ordered
sequence and respond to control commands [12:16-19;
12:27-28; 34:17-19] lt is used to determine, for instance,
what song is to be played next if the user wishes to skip
forward or back or select a specific song. lt is not simply a
playlist, but rather a file of data that the player references
when the player is deciding what audio segment to play in
response to the presence or absence of a control command
(D.l. 160, ex. 11 at 8 (emphasis added))

28

 

[T]he term “sequencing file” of independent claim 1 and
the term “playback session sequencing file” of independent
claim 14, when interpreted in light of the '178 patent
specification and file history, should be interpreted to mean
“a file that is received by the player and used by the
processor to both control playback of each song in the
ordered sequence and respond to control commands.” The
claimed sequencingfile is received by the player and used
by the processor to both control playback of each song in
the ordered sequence and respond to control commands
112:16-19, 34:17-231 (Id. at 5 (emphasis in original))

During the reexamination for the '178 patent, the patentee
explained that prior art “does not disclose that the er_r§
‘play list’ the Examiner equates with the claimed
‘sequencing file’ is downloaded, persistently stored and
used to playback similarly downloaded and persistently
stored audio files in the way claim l requires.” (ld , ex. 12
at 11 (emphasis in original))

During the reexamination for the '178 patent, Dr. Almeroth
submitted a declaration explaining that the opposing
expert’S declaration “does not state that the ‘import
function’ in the [prior art] discloses downloading a
sequencing file and then using that file for playback by the
[prior art system].” ([d, ex. 13 at 7)

During prosecution, the applicants of the '076 patent stated
that “[i]n claims 1-17, as amended, applicants set forth an
audio program player which stores a collection of
individual program segments and which further receives
and stores a file of data which specines the order in which
those program segments are scheduled to be reproduced by
the player.” (D.l. 187, ex. A at 2 (emphasis added); see
also id at 3)

During prosecution, the applicants of the '076 patent stated
that “[c]laim 1 makes it clear that the stored ‘program
segments’ are different from the ‘file of data’ which is
received and stored and which establishes a sequence in
which the separately claimed program segments are
scheduled to be reproduced.” (Id, ex. B at 3 (emphasis in
original); see also id at 4, 5; id., ex. C at 2, 5, 6, 7; id, ex.
D at14,16-17,18-19, 24)

29

 

 

At first blush, Google’s prosecution history argument does appear to be compelling But
PA has two good responses to Google’s argument.

First, PA asserts that in its prosecution history Statements, PA was not intending to
generally define any and all “sequencing file[s].” (D.l. 176 at 5) Rather, PA’s statements above
were “characterizing the use of a particular claimed sequencing file as dictated by explicit
limitations of a specific claim[.]” (Id. (emphasis added)) To that end, PA points out portions of
the prosecution history that at times seem to explain what a sequencing file is generally_i.e., a
file containing data specifying an ordered sequence of a collection of the downloaded audio
program files (D.l. 177, ex. 3 at 5; see also, e.g., id., Appendix A at 10 n.1 (during prosecution,
patentee explaining that a sequencing file is “a file of data which establishes the sequence in
which program segments are scheduled to be reproduced”) (emphasis omitted)) And PA is also
correct that other portions of the '178 patent’s prosecution history do refer to the “claimed”
sequencing file or the sequencing file “of independent claim 1” and “independent claim 14” of
that patent~with the patentee there explaining that these specific claimed sequencing files
should be interpreted to mean a file that has the use attributes identified in Google’s proposed
construction (and that are expressly found in surrounding limitations). For example, during
reexamination proceedings for the '178 patent, the patentee referred to the “sequencing file” of
the independent claims and explained that “[t]he claimed sequencing file is received by the
player and used by the processor to both control playback of each song in the ordered sequencing
and respond to control commands.” (D.l. 177, Appendix A at 7)

As explained above, in the claims that contain the sequencing file terms, the surrounding

claim language explicitly sets out the use requirements And thus the prosecution history

30

 

statements highlighted by Google could reasonably be seen as being “directed to the combination
of explicit limitations directed to the sequencing file found in the claims[.]” (D.I. 176 at 6', see
also Tr. at 51-53, 57, 63) These statements may well not have been intended to define a
“sequencing file” generally. The Court agrees with PA that while the prosecution history could
be interpreted as Google argues here, one could also reasonably interpret it in line with PA’s
explanation See, e.g., Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1332 (Fed. Cir.
2004) (finding no clear or express statement by the patentees defining “rotating” as requiring 360
degrees of rotation because while the relevant statements in the prosecution history could be
“arguably subject to the interpretation [the defendant] gives them, [they can] also be reasonably
understood as applying only to those claims [] that explicitly recite that rotation must be ‘through
greater than 360°.’ . . . Because the statements in the prosecution history are subject to multiple
reasonable interpretations they do not constitute a clear and unmistakable departure from the
ordinary meaning of the term ‘rotating. ”’)

Second, PA points to the lPR proceeding During that process, Google submitted that the
sequencing file limitations should be construed to mean “‘file of data that identifies the order in
which audio program segments are to be played and that may contain information about the
sequence of events that occur during playback.”’ (D.l. 147, ex. E at 8 (citations omitted))
Google never argued before the PTAB that the proper construction of these terms required the
use limitations that it now seeks to import into its construction (D.l. 146 at 6; Tr. at 32, 63) Yet
here, Google argues that “[b]ased on [the patentee’s] definitional statements and arguments
during prosecution and reexamination, Plaintiff has ajj"irmatively and unequivocally limited the
claimed ‘sequencing file’ to the same file that is received from outside the player, stored in a

non-volatile memory (‘persistently stored’), and used to control playback and respond to

31

 

commands.” (D.l. 159 at 8 (emphasis added)) lf the patentee’s statements in the IPR proceeding
were so affirmative and unequivocal on the point at issue (i.e, the incorporation of the use
limitations into the “sequencing file” terms), how could Google have advanced a construction for
the terms in the IPR that did not include those limitations?

Google defends its differing proposals by noting that during the IPR proceeding, the
claim terms were to be interpreted according to their broadest reasonable interpretation (“BRI”),
in light of the patent specification in which they appear. In re Cuozzo Speed Techs., LLC, 793
F.3d 1268, 1275-79 (Fed. Cir. 2015), ajj”’d, Cuozzo Speed Techs., LLC v. Lee, 136 S. Ct. 2131
(2016).19 But that fact would not justify Google’s shifting positions in the two proceedings

After all, for a statement to constitute prosecution history disclaimer, it must amount to a
clear and unmistakable disclaimer. (Tr'. at 64; D.l. 176 at 8) This is true in both federal district
court proceedings and in lPR proceedings See, e.g., Arendi S.A.R.L. v. Google LLC, 882 F.3d
1132, 1135 (Fed. Cir. 2018) (explaining, in an appeal of the PTAB’s decision in an IPR
proceeding where the PTAB held that no prosecution disclaimer had occurred, that “a disclaimer
must be clear and unmistakable”); T horner v. Sony Comput. Entm ’t Am. LLC, 669 F.3d 1362,
1366-67 (Fed. Cir. 2012) (noting, in an appeal from a district court litigation, that “to constitute
disclaimer, there must be a clear and unmistakable disclaimer”). The Federal Circuit has

explained that “when a prosecution argument is subject to more than one reasonable

 

19 Pursuant to a recent rule change, beginning on November 13, 2018, the PTAB

began to construe claims (including in IPR proceedings) using the same Phillips claim
construction standard that is used to construe claims in a civil action in federal district court. See
Changes to the Claim Construction Standard for lnterpreting Claims in Trial Proceedings Before
the Patent Trial and Appeal Board, 83 Fed. Reg. 51,340 (Oct. 11, 2018) (to be codified at 37
C.F.R. pt. 42). The PTAB thus utilized the BRl standard during the IPR proceeding relevant to
this case, but no longer uses that standard

32

 

interpretation, it cannot rise to the level of a clear and unmistakable disclaimer.” Aylus
Networks, Inc. v. Apple lnc., 856 F.3d 1353, 1363 (Fed. Cir. 2017) (internal quotation marks and
citation omitted). Therefore, if the patentee made statements regarding the sequencing file
limitations during prosecution that amount to clear and unmistakable disclaimer-meaning that
the only reasonable interpretation of such statements is that they Served to import the use
limitations into the claim terms at issue-then Google could not have advanced the constructions
it did for these terms in the IPR proceeding (i.e., constructions that did not include those use
limitations). (D.l. 176 at 9; Tr. at 64-65)20

This all signals to the Court that the patentee’s statements regarding these terms in the
prosecution history are subject to more than one reasonable interpretation And thus, it indicates
that those statements were not clear enough to serve as the type of disclaimer Google now
suggests

4. Conclusion

 

20 Moreover, when the PTAB construes claims under the BRl standard during an

lPR proceeding, it is not as if the prosecution history is irrelevant lndeed, the Federal Circuit
has explained that during an IPR proceeding, when a claim is given its BRl in light of the patent
specification, such “specification, together with [the patent’s] prosecution history, constitutes
intrinsic evidence to which the Board gives priority when it construes claims.” WesternGeco
LLC v. ION Geophysical Corp., 889 F.3d 1308, 1323 (Fed. Cir. 2018); see also Arendi, 882 F.3d
at 1135 (explaining that, in appeal from IPR decision applying the BRI standard, “[i]n construing
patent claims, a court should consult the patent’s prosecution history so that the court can
exclude any interpretation that was disclaimed during prosecution”) (internal quotation marks
and citation omitted); cf. Tempo Lighting, Inc. v. Tivoli, LLC, 742 F.3d 973, 977 (Fed. Cir. 2014)
(explaining, in an appeal of the PTAB’s decision in an inter partes reexamination proceeding,
“[a]dditionally, the prosecution history, while not literally within the patent document, serves as
intrinsic evidence for purposes of claim construction This remains true in construing claims
before the PTO”).

33

 

ln light of the above, the Court recommends that the sequencing file limitations be
construed to mean “a file of data that identifies the order in which audio program segments
chosen by or for a user are to be played.”21

C. “means responsive” terms

The “means responsive” terms constitute three means-plus-function limitations in claims
1-3 ofthe '076 patent, governed by 35 U.S.C. § 112(6). (See, e.g., D.l. 146 at 6; id, Appendix A
at Refs. 3, 4, 5) For ease of reference the Court reproduces these claims below, with the
disputed terms highlighted:

1. A player for reproducing selected audio program segments
comprising, in combination:

means for storing a plurality of program segments, each of said
program segments having a beginning and an end,

means for receiving and storing a file of data establishing a
sequence in which said program segments are scheduled to be
reproduced by said player,

means for accepting control commands from a user of said player,
means for continuously reproducing said program segments in the
order established by said sequence in the absence of a control
command,

means for detecting a first command indicative of a request to skip
forward, and

means responsive to said first command for discontinuing the
reproduction of the currently playing program segment and
instead continuing the reproduction at the beginning of a program
segment which follows said currently playing program in said
sequence

('076 patent, col. 46:13-33 (emphasis added))

 

21 Google suggests that PA’s reading of what a “sequencing file” refers to would
render the term indefinite (D.l. 186 at 2 n.2; Tr. at 83) Google may raise this argument during
summary judgment, but at this time, the issue has not been fully briefed and is not yet ripe for
resolution

34

 

2. A player as set forth in claim 1 further comprising means for
detecting a second command indicative of a request to skip

backward, and

means responsive to a single one of said second commands for
discontinuing the reproduction of the currently playing program
segment and instead continuing the reproduction at the beginning
of said currently playing program

(Id, col. 46:34-41 (emphasis added))

3. A player as set forth in claim 2 further comprising means
responsive to the detection of two consecutive ones of said second
commands for discontinuing the reproduction of the currently
playing program segment and instead continuing the reproduction
at the beginning of a program segment which precedes the
currently playing program segment

(Id., col. 46:42-48 (emphasis added))

The parties’ competing proposed constructions for the “means responsive” limitations are

set out in the chart below, with the main disputed points noted by bold, underlined language:

 

Term

Plaintiff’s Proposed
Construction

Defendant’S Proposed
Construction

 

“means responsive to said
first command for
discontinuing the
reproduction of the currently
playing program segment and
instead continuing the
reproduction at the beginning
of a program segment which
follows said currently playing
program in said sequence”
(hereinafter, “skip
command”)

('076 patent, claim l)

 

 

Function: “in response to a
‘Skip’ command,
discontinuing the
reproduction of the currently
playing program segment and
instead continuing the
reproduction at the beginning
of a program segment Which
follows said currently playing
program in said sequence.”

The structure corresponding
to the claimed function is the
following structure and
equivalents thereof:

A general purpose computer
programmed to perform the
algorithm that is illustrated in
the flow chart of Figure 3 at
items 269 and 235 and more

 

Function: In response to a
[‘Skip’/single ‘Back’/two
consecutive ‘Back’/ ‘Back’]
command[s], discontinuing
the [reproduction/translation]
of the currently playing
program segment and instead
continuing the
[reproduction/translation] at
the beginning of [a program
segment which follows said
currently playing program in
said sequence/said currently
playing program/a program
segment which precedes the
currently playing program
segment/the next program
segment in said sequence].

 

35

 

 

 

fully described at column 15,
lines 21 to 25 and column 34,
line 28 to column 35, line 48.
Specifically, this algorithm
includes the following steps:

1. scanning forward in the
sequence established bv the
seguencing file to locate the
next Selection_Record of the
appropriate LocType;

or, alternatively,

1. scanning forward in _a_
sequencing file to locate the
next Selection_Record of the
appropriate LocType;

2. resetting the CurrentPlay
variable to the record number
of that Selection_Record; and

3. fetching and playing the
program segment identified
by the ProgramlD contained
in the new Selection_Record.

A Lochpe is an identifier
that indicates a
characteristic of a selection
record, for example, a
plavable content selection
record.

Structure: A general purpose
computer programmed to
perform the algorithm that is
illustrated in the flow chart of
Figure 3 at items 269 and 235
and described at column 15,
lines 21 to 25 and column 34,
line 28 to column 35, line 48.
Specifically, this algorithm
includes the following steps:

(1) scanning forward in the
received sequencing file to
locate the next
Selection_Record of the
appropriate LocType;

(2) resetting the CurrentPlay
variable to the record number
of that Selection_Record; and

(3) fetching and playing the
program segment identified
by the ProgramlD contained
in the new Selection_Record.

No construction necessary
for LocType, or
alternatively:

A Lochpe is a single bvte
character and an identifier
that indicates a
characteristic of a selection
record.

 

 

“means responsive to a single
one of said second commands
for discontinuing the
reproduction of the currently
playing program segment and
instead continuing the
reproduction at the beginning
of said currently playing
program”

 

The function is “in response
to a single ‘Back’ command,
discontinuing the
reproduction of the currently
playing program segment and
instead continuing the
reproduction at the beginning
of said currently playing
program.”

 

Function: ln response to a
[‘Skip’/single ‘Back’/two
consecutive ‘Back’/ ‘Back’]
command[s], discontinuing
the [reproduction/translation]
of the currently playing
program segment and instead
continuing the
[reproduction/translation] at
the beginning of [a program

 

36

 

 

 

(hereinafter, “single skip back
command”)

('076 patent, claim 2)

The structure corresponding
to the claimed function is the
following structures and
equivalents thereof:

A general purpose computer
programmed to perform the
algorithm that is illustrated in
the flow chart of Figure 3 at
items 269 and 235 and more
fully described at column 15,
lines 49 to 59. Specifically,
this algorithm includes the
following steps:

1. if the currently playing
program segment has played
for a predetermined amount
of time, resetting the
playback position to the
beginning of the program
segment; and

2. playing the program
segment from its beginning

A LocType is an identifier
that indicates a
characteristic of a selection
record, for example, a
plavable content selection
record.

segment which follows said
currently playing program in
said sequence/ said currently
playing pro gram/ a program
segment which precedes the
currently playing program
segment/the next program
segment in said sequence].

Structure: A general purpose
computer programmed to
perform the algorithm that is
illustrated in the flow chart of
Figure 3 at items 267, 269,
and 235 and described at
column 15, lines 49 to 59.
Specifically, this algorithm
includes the following steps:

(1) if the currently playing
program segment has played
for a predetermined amount
of time after the start time
recorded in a usage log file
resetting the playback
position to the beginning of
the program segment; and

(2) playing the program
segment from its beginning

No construction necessary

for LocType, or

alternatively:
A LocTyne is a single byte

character and an identifier
that indicates a
characteristic of a selection
record.

 

 

“means responsive to the
detection of two consecutive
ones of said second
commands for discontinuing
the reproduction of the
currently playing program

 

The function is “in response
to two consecutive ‘Back’
commands discontinuing the
reproduction of the currently
playing program segment and
instead continuing the

 

 

Function: ln response to a
[‘Skip’/single ‘Back’/two
consecutive ‘Back’/ ‘Back’]
command[s], discontinuing
the [reproduction/translation]
of the currently playing

 

37

 

 

 

 

segment and instead
continuing the reproduction at
the beginning of a program
segment which precedes the
currently playing program
segmen ”

(hereinafter, “double skip
back command”

('076 patent, claim 3)

 

reproduction at the beginning
of a program segment which
precedes the currently playing
program segment.”

The structure corresponding
to the claimed function is the
following structures and
equivalents thereof:

A general purpose computer
programmed to perform the
algorithm that is illustrated in
the flow chart of Figure 3 at
items 269, 235, 261, 262, and
278 and more fully described
at column 15, lines 49 to 59
and column 34, line 28 to
column 35, line 53.
Specifically, this algorithm
includes the following steps:

1. in response to a first ‘Back’
command, if the currently
playing program segment has
played for a predetermined
amount of time, resetting the
playback position to the
beginning of the program
segment and playing the
program segment from its
beginning;

2. in response to a second
‘Back’ command, if the
currently playing program
segment has not yet played
for said predetermined
amount of time, scanning
backward in the sequence
established by the sequencing
file to locate the previous
Selection_Record of the
appropriate LocType;

or, alternatively:

 

program segment and instead
continuing the
[reproduction/translation] at
the beginning of 1a program
segment which follows said
currently playing program in
said sequence/ said currently
playing pro gram/ a program
segment which precedes the
currently playing program
segment/the next program
segment in said sequence].

Structure: A general purpose
computer programmed to
perform the algorithm that is
illustrated in the flow chart of
Figure 3 at items 267, 269,
235, 261, 262, and 278 and
described at column 15, lines
49 to 59 and column 34, line
28 to column 35, line 53.
Specifically, this algorithm
includes the following steps:

(1) in response to a first
“Back” command, if the
currently playing program
segment has played for a
predetermined amount of
time after the start time
recorded in a usage log file,
resetting the playback
position to the beginning of
the program segment, and
playing the program segment
from its beginning;

(2) in response to a second
“Back” command, if the
currently playing program
segment is near its
beginning scanning
backward in the received
sequencing file to locate the

 

38

 

 

 

 

 

2. in response to a second
‘Back’ command, if the
currently playing program
segment has not yet played
for said predetermined
amount of time, scanning
backward in a sequencing file
to locate the previous
Selection_Record of the
appropriate LocType;

3. resetting the CurrentPlay
variable to the record number
of that Selection_Record; and

4. fetching and playing the
program segment identified
by the ProgramlD contained
in the new Selection_Record.

A LocType i__s an identifier
that indicates a
characteristic of a selection
record, for example2 a
playable content selection
record.

 

previous Selection_Record of
the appropriate LocType;

(3) resetting the CurrentPlay
variable to the record number
of that Selection__Record; and

(4) fetching and playing the
program segment identified
by the ProgramlD contained
in the new Selection_Record.

NO COllStI`llCtiOIl Il€C€SSal‘V

for LocType, or

alternatively:
A LocType is a single byte

character and an identifier
that indicates a
characteristic of a selection
record.

 

Skip Command

39

(D.l. 146, Appendix A at Refs. 3, 4, 5; D.l. 146 at 7; D.l. 186 at 12; Tr. at 124)

With respect to the skip command, found in claim 1 of the '076 patent, the function for
this means-plus-function term is not in dispute, and is reflected in the chart above As for the
corresponding structure for this term, the parties have two disputes First, the parties dispute
whether the same “received sequencing file” must itself be continuously used for playback
control (as Google argues), or whether that received sequencing file can be used to obtain a
sequence that is then used to create another sequencing file that is further acted on by the

controls (as PA argues). (See D.l. 146 at 7; D.l. 159 at 17; Tr. at 90 (Google’s counsel

 

 

 

explaining that the “main [] dispute” regarding this term is “whether the scanning forward to
locate the next record in response to a user commanding a skip . . . has to be in the received
sequencing file”) (emphasis added))22 Second, the parties dispute whether the structure should
include a definition of the term “LocType[,]” and if so, what that definition should be (D.l. 146
at 11-13; D.l. 159 at 21-22)23 The Court will take up these disputes in turn

a. Must the scanning forward take place in the “received”
sequencing file?

At the outset, the Court notes that both parties agree that the corresponding structure for
the skip command includes scanning Selections File 351 in order to skip forward (See D.l. 176
at l; D.l. 146, Appendix A at Ref. 3; '076 patent, cols. 34:28-35:48) However, the parties
disagree as to whether this file was compiled on the player from another downloaded sequencing
file (PA’s view) or was received from outside the player (Google’s view). lf Selections File 351
was received from outside the player, that supports Google’s position that the same sequencing
file is received by the player, stored, and scanned during playback. But if Selections File 351
was compiled on the player, that supports PA’s position that the player does not have to keep
referencing only one particular received sequencing file over and over, but can instead use the
received file by accessing it and obtaining/copying its sequence, and then compiling another
sequencing file with the copied sequence In conjunction with their respective positions, PA
asserts that the scanning forward step should be construed to require “scanning forward in a

sequencing file” or, alternatively, “scanning forward in the sequence established by the

 

22 The parties also have this dispute with respect to the the double skip back

command, and the Court’s resolution here will also apply to that term.
23 The parties have this dispute with respect to each of the means responsive
limitations, and the Court’s resolution here will also apply to the other two such terms
40

 

sequencingfile[,]” (D.l. 146 at 7 (emphasis added)), whereas Google asserts that it should be
construed such that the scanning forward step must occur in the same sequencing file that was
“received” by the player, (D.l. 159 at 17).

As described above in connection with the “sequencing file” limitations, the embodiment
described in the specification teaches that a sequencing file with a recommended sequence
(Table 307) is created on the host server and downloaded to the player-and that another
sequencing file containing the final sequence (Sequencing File 351) is created on the player,
using the data of the received sequencing file to control playback. (See D.l. 176 at 2-3) The
Court will not here repeat the analysis that led it to that conclusion, as that analysis has already
been set out in some detail in the “sequencing file” section lt is simply worth noting that this
conclusion strengthens PA’s position as to the correct outcome regarding this dispute

The Court also will assess three other arguments made in the parties’ briefs with regard to
this “received sequencing file” issue The outcome as to each also supports PA’s position

First, PA rightly points out that the claim language “never requires only scanning or

335

using the ‘received sequencing file and instead simply refers to using the “sequence” from that
file (D.l. 146 at 8; see also Tr. at 48-49, 103) lndeed, claim l of the '076 patent recites, inter
alia, “means for receiving and storing a file of data establishing a sequence in which said

53 ¢¢

program segments are scheduled to be reproduced by said player, means for continuously
reproducing said program segments in the order established by said sequence[,]” and then-in
response to a command to skip forward (the limitation at issue here): “means responsive to said
first command for discontinuing the reproduction of the currently playing program segment and
instead continuing the reproduction at the beginning of a program segment which follows said

currently playing program in said sequence.” ('076 patent, col. 46:13-33 (emphasis added))

41

 

Second, Google’s argument regarding the import of the prosecution history seems off
base. Google asserts that several of the patentee’s statements in the prosecution history mandate
its proposal (Tr. at 90 (citing Google’s Markman Presentation, Slide 22)) But PA retorts that
Google’s proposed construction is actually much more narrow than the import of the patentee’s
prosecution history statements PA argues that during the prosecution history, when the patentee
made statements to the effect that the claimed sequencing file is “used by the processor to both
control playback of each song in the ordered sequence and respond to control commands[,]”
(D.l. 177, ex. 3 at 5 (emphasis added)), the patentee did not mean that the processor must only
continue to reference the actual received sequencing file, (D.l. 176 at 4', Tr. at 99-101). Rather,
according to PA, “[a] processor can use the received sequencing file to control playback and
respond to control commands by referencing the file . . . to obtain the sequence used for control
and playback but not continue to reference only that file.” (Id at 100-01 (emphasis added)) So
under PA’s reading, one can “use” the file by accessing it and obtaining its sequence (i.e., a
sequence that will later be scanned), but one does not have to keep referencing only one
particular sequencing file over and over. (Id at 103)

The Court finds PA’s position to be reasonable and supported by portions of the file
history. For example, during reexamination of the '178 patent, the patentee explained that:

The '178 specification describes in detail how the exemplary
preferred embodiment personal audio player implementation uses
the sequencing file’s ordered sequence of program segment
identifiers to sequence events which occur during playback and to
control the playback session and navigation within the playback
session Figure 5 shows an example non-limited preferred
embodiment sequencing file and how the personal audio player
processor dynamically uses the sequencing file to both control
playback of each song in the ordered sequence and to change
selections in response to listener-inputted control commands For

example, the '178 specification beginning at 34: 14 et seq. describes

42

 

 

how the audio player uses the downloaded sequencing file format

and associated player processor to permit the listener to skip

forward, backward, etc.
(D.l. 177, ex. 3 at 6 (emphasis added); PA’s Markman Presentation, Slide 65) As PA notes, this
explanation allows for the player to use the sequencing file’s “ordered sequence” to control the
playback session, but it does not necessarily require the received file to always be scanned as part
of that process And the citation to column 34 of the '178 patent in the above excerpt also
supports the idea that the player uses the format of the downloaded sequencing file-i.e, its
sequence-to skip forward (Tr. at 102; D.l. 177 at 11 42)24

Third, PA made persuasive points about Google’s positions during the lPR proceeding

For example, it is undisputed that Google submitted to the PTAB a construction for the term at
issue that did not require scanning forward to happen in the “received” sequencing file (D.l.
146 at 9', PA’s Markman Presentation, Slide 69; D.l. 177, ex. 1 at 13-14; Tr. at 104) And it
appears to also be undisputed that in the IPR, Google relied on prior art that did not directly scan
the received sequencing file (a playlist in the prior art) to skip forward, and instead scanned data
structures that were derived from the received sequencing file (PA’s Markman Presentation,

Slides 70-74; D.l. 146 at 9; Tr. at 104-05) The PTAB invalidated claims based on this algorithm.

(PA’s Markman Presentation, Slide 74; D.l. 147, ex. G at 31-32) Yet Google’s position in this

 

24 This reading of the import of the prosecution history statement is in harmony not

only with the claim language, but also with the embodiment described in the specification With
respect to playback, the specification explains that “[t]he playback operation itself continues
from the designated playback point in the selections file (seen at 351 in FIG. 5 ) which follows a
program sequence initially created by the host server and downloaded with the program
segments themselves, and then (optionally) modified by the addition, deletion and r'e-sequencing
of segment identifiers as discussed earlier in connection with step 211 in FlG. 2.” ('178 patent,
col. 12:27-33 (emphasis added)) This description aligns with PA’s position that the downloaded
sequencing file is used to control playback by providing the sequence for playback, and not
necessarily by being continually scanned itself. (PA’s Markman Presentation, Slide 67)

43

 

case is that the prosecution history makes it “clear that the [received] sequencing file does need
to be referred to in connection with determining where to skip forward.” (Tr. at 90', see also
Google’s Markman Presentation, Slides 22-24) Again, if the patentee’s statements during
prosecution were really clear and unmistakable and subject to no other reasonable interpretation
than that proffered by Google in this case, then Google should have submitted the same
construction to the PTAB in the lPR. The fact that it did not causes the Court to question the
correctness of its proposal here

For all of these reasons, the Court is persuaded that PA’s construction is appropriate as to
this issue lt thus recommends that the structure for the skip command not include Google’s
“received” sequencing file language

b. “LocType”

The term “LocType” is used in the algorithmic structures for the means responsive terms
PA submits that these structures should include a statement defining “LocType,” since that
term’s meaning is not otherwise readily ascertainable (D.l. 146 at 12', D.l. 176 at 14) To that
end, PA explains that “‘LocType’ is not a term of art in the industry but rather a coined term
where the patentee acted as its own lexicographer.” (D.l. 146 at 12) According to PA, the
patents demonstrate that structurally, LocType is a character identifier (letter or numbers) that
identifies the characteristics of a given selection record pertaining to a program segment (Id.;
Tr. at 112-13) Further, PA asserts that such identifier should not be limited to a single byte
character (PA’s Markman Presentation, Slide 95; Tr. at 114) ln response, Google does not
think that LocType needs to be construed lf the Court does intend to ascribe a definition to the
terrn, Google does not dispute that a LocType “indicates a characteristic of a selection record”;

however, Google argues that the term must be described as “a single byte character” because that

44

 

is how the term is defined in the patent specification (D.l. 186 at 12', Tr. at 123-24', see also D.l.

159 atzr-zz)

The portion of the patent specification that Google refers to is a good place to start the

Court’s analysis lt is reproduced below:

To control subject and topic skipping, as well as hyperlink jumps,

the selections file seen generally at

301 in FlG. 4 preferably takes

the form of a sequence of records, each having the structure
defined by the following Pascal record definition:

 

type Selection_Record = re
LocType: Char;
Location: lnteger;
end;

cord

 

where LocType is a single byte character having the values and meanings shown in the following

 

 

 

 

table:
LocType Meaning
“S”, “s” Subject Announcement
“T”, “t” Topic Announcement
“P”, “p” Programming content segment
“ ”, “q” Advertising segment
“G”, “g” Glue (announcement) segment
“H” Highlight start offset
“E” Highlight end offset
“A” Anchor start offset
“M” Bookmarked anchor start
“B” Anchor end offset
“L” Linked segment
“R” Rewind to identified location
“l” image identification
“J” image display start offset
“K” lmage display end offset
“C” Accept comment
“V” Accept value designation
“X” Accept list termination
“Y” Accept “Yes”/ “No”

 

 

45

 

 

('076 patent, cols. 31:63-32:33)

Google’s argument seems correct: the patentee did appear to define “LocType” in the
specification And it seems to have done so by noting that a “LocType” is “a single byte
character” that is part of the Selection_Record in the selections file, and that it has a particular
value (See D.l. 159 at 21-22; D.l. 186 at 12) PA never really persuasively explains why
“LocType” should not be construed in a manner that mirrors the very definition chosen by the
patentee lt complains that Google did not suggest adding in “single byte character” to the
construction until it filed its sur-reply brief, thus leaving PA without a “full opportunity to
address” the dispute here (See Tr. at 115) But in its responsive brief, Google did note that
“[e]ven if LocType were required to be construed,” PA’s construction would confuse the term’s
meaning because “[t]he specification explains that LocType is ‘a single byte character’ that is
part of the Selection_Record in the selections file, which contains a value indicating one of
almost 20 possible types of records.” (D.l. 159 at 21-22) PA could have directly responded to
this argument in its reply brief, but it did not, instead inaccurately stating that “Defendant’s
response does not contest the merits of Plaintiff’s construction.” (D.l. 176 at 14)

ln its briefing, PA primarily focused on what occurred in the lPR proceeding (D.l. 146
at 12-13) ln the lPR, Google represented that a LocType indicated a characteristic of a
“‘playable object[.]”’ (Id. at 12 (quoting D.l. 147, ex. Z at 48)) ln its decision to institute review
on, inter alia, claim l of the '076 patent, the PTAB concluded that a prior art reference (“Chase”)
taught the steps of the al gorithm corresponding to the “means responsive to said first command”
described in the patent. (D.l. 147, ex. E at 29-30) ln its briefing here, PA seemed to be asserting

that something about “Google’s representation” to the PTAB, which led the PTAB to find that

46

 

Chase invalidated claim 1, suggests that the Court should adopt PA’s construction for LocType
(and not Google’s proposal). (D.l. 146 at 12)

The problem for the Court is that after reading PA’s brief, the Court does not understand
the argument that PA was making That is, the Court cannot discern what it is about Google’s
position in the lPR that was inconsistent with the patentee’s definition of LocType in the
specification (i.e., that a LocType is a “single byte character”).

During the Markman hearing, PA’s counsel tried to further explain its position There,
counsel focused on a different portion of the IPR record~_one it had not referenced in its pre-
hearing briefing During the hearing, PA’s counsel argued that in the lPR proceeding, Google
advocated that a LocType could be a five byte character (i.e., not simply a single byte character).
(PA’s Markman Presentation, Slide 98; see also Tr. at 114) But PA did not provide a sufficient
record to make it clear that Google had in fact taken this position in the lPR. lndeed, PA pointed
only to one slide of its Markman presentation in support, and that slide was unclear at best.
Moreover, as Google’s counsel noted, (Tr. at 125), during the lPR proceeding, the claim terms
were to be interpreted according to their BRl.25

ln the end, the Court recommends that the corresponding structures for the means

responsive terms reflect that a LocType is a single byte character, as Google has proposed in the

 

25 During the Markman hearing, PA also for the first time argued that because the

term “LocType” is found in the structure for a means-plus-function term, the structural nature of
a LocType-~i.e, whether it is a single byte character, or a multi-byte character-is not necessary
to the recited function and thus should not be included in any construction (Tr. at 114-15; PA’s
Markman Presentation, Slide 99) The Court declines to consider this argument since it was not
fairly raised by PA prior to the Markman hearing See, e. g., Horatio Washington Depot Techs.
LLC v. TOLMAR, Inc., Civil Action No. 17-1086-LPS, 2018 WL 5669168, at *7 n.4 (D. Del.
Nov. 1, 2018) (citing cases).

47

 

alternative PA has not explained in a clear and understandable way why the specification’s
definitional statement in this regard is wrong
2. Single Skip Back Command and Double Skip Back Command

With respect to both the single skip back command and the double skip back command,
found in claims 2 and 3 of the '076 patent, respectively, the functions of these means-plus-
function terms are not in dispute, and are reflected in the chart above The first steps of the
corresponding structures for these terms recite that “if the currently playing program segment has
played for a predetermined amount of time [then the structure will be] resetting the playback
position to the beginning of the program segment.” However, the parties dispute whether the
“predetermined . . . time” is measured using a “start time recorded in a usage log file” (Google’s
position). (D.I. 159 at 19; Tr. at 93) The parties have an additional dispute regarding the
corresponding structure for the double skip back command_i.e., whether the al gorithm must
determine whether “the currently playing program is near its beginning” (as Google argues), or
whether the player just needs to assess whether the currently playing program has played for
some predetermined amount of time (as PA argues). (See D.l. 159 at 19 (emphasis added);
Google’s Markman Presentation, Slide 35)

Taking up the latter dispute first, Google asserted in its initial claim construction brief
that the specification discloses a single algorithm for determining whether a skip back command
should restart the currently playing segment or transition to the beginning of the prior segment
(i.e., the double back skip command):

Note that, after any given segment has played for a predetermined
amount of time, the BACK command should reset the playback to

[the] beginning of the current segment or topic respectively,
allowing the user to start the current segment or topic from the

48

 

beginning unless the playback point is already near the beginning,
in which case the transition is made to the prior segment.

('076 patent, col. 15:49-55 (cited in D.l. 159 at 19) (emphasis added by Google)) According to
Google, this disclosure means that: (1) in response to a BACK command, if the currently
playing program has played for a predetermined amount of time, playback should be reset to the
beginning of the current program; (2) unless such command comes “near the beginning” of the
current program, in which case playback should be reset to the previous program. (See D.l. 159
at 19-20)

ln response, PA explained that this passage simply refers to the time interval from the
beginning of the audio segment to the predetermined amount of time (D.l. 176 at 11-12; Tr. at
118-19) ln other words, according to PA, this passage is saying that if the BACK command
occurs during the interval between the beginning of the segment and that predetermined amount
of time, then the player will reset the playback to the prior segment. (D.l. 176 at 11-12; PA’s
Markman Presentation, Slide 106; Tr. at 118-19) But if the BACK command occurs after the
predetermined amount of time has elapsed, the player will reset at the beginning of the current
segment. (D.l. 176 at 11-12; PA’s Markman Presentation, Slide 106; Tr. at 118-19)

Both positions seem possibly correct. That said, PA notes that both the Eastern District
of Texas and the PTAB construed the structure corresponding to the double skip back command
without reference to whether the currently playing program segment is near its beginning
(instead, the relevant step in those constructions is identical to PA’s proposal here). (Tr. at 116;
PA’s Markman Presentation, Slide 107) PA’s expert also persuasively notes that PA’s
interpretation seems to be supported by the language of claims 5 and 6 of the '178 patent,

respectively. (D.l. 177 at 11 63)

49

 

 

Because Google is the party seeking an additional limitation with respect to the structure,
and because PA had the more persuasive arguments, the Court will side with PA. That is, the
Court will not require the corresponding algorithm for the double skip back command to have to
measure whether the currently playing program “is near its beginning.”

The Court next turns to the issue of whether the “predetermined . . . time” is measured
using a “start time recorded in a usage log file.” Both parties seem to agree that responding to a
listener’s “skip back” command requires measuring the amount of time that a segment has been
playing, in order to determine whether the currently playing segment should be restarted, or
whether the prior segment should be restarted. (D.l. 176 at 12; D.l. 186 at 9) According to
Google, the specification reveals only one way to measure the “predetermined amount of time”
that a song has been playing:

The system responds to BACK commands by resetting the playback

point to the desired point in the sequence and recording the start

time, volume setting and new program segment lD in the log file as

indicated at 26 7.
('076 patent, col. 15:55-59 (cited in D.l. 159 at 20) (certain emphasis added by Google); see also
D.l. 186 at 9-10) Step 267 describes responding to a back command including recording the start
time ('076 patent, col. 15:23-24, 55-59) Therefore, Google asserts that either the structure for
these functions uses “the start time recorded in a usage log file” to determine whether a skip back
command should restart the current segment or start the prior segment, or there is no structure for
this function (D.l. 186 at 10) PA’s proposed structure does not include an algorithm for
measuring time

For its part, PA responds that the invention utilizes usage logging primarily to maintain a

record of listener behavior for future recommendations and accounting purposes--and not for

50

 

performing the claimed functions of the single skip back and double skip back commands (D.l.
146 at 9; D.l. 176 at 12) And it is true that the patent does refer to usage log data as being
utilized for accounting of royalty payment records for amounts due to content providers ('178
patent, cols. 12:2-8, 28:41-54), and for generating program recommendations (id, col. 24:46-
59). Thus, the big question is whether the specification clearly links usage logging to the single
skip back and double skip back commands See Medtronic, Inc. , 248 F.3d at 1311 (“Structure
disclosed in the specification is ‘corresponding’ structure only if the specification [] clearly links
or associates that structure to the function recited in the claim.”) (citation omitted).

The Court is not persuaded that recording the start time in a usage log file is necessary for
measuring whether the segment has played for a predetermined amount of time The passage
that Google relies on describes responding to “BACK commands” by resetting the playback
point to the desired point in the sequence and recording the start time-these seem to be two
separate actions (PA’s Markman Presentation, Slide 85) PA also points out that the
specification teaches that with respect to usage logging, “it is unnecessary to record the end time
for the prior segment since it is the same value as the start time for the next segment.” ('178
patent, col. 13 : 16-18) Therefore, according to PA, the usage log cannot be used to measure
whether you are within the predetermined tirne, since the end time is not recorded until the next
program segment begins (PA’s Markman Presentation, Slide 87; Tr. at 109)26

lf the specification does not disclose usage logging as the corresponding structure for

 

26 in its decision affirming the PTAB Final Written Decisions, the Federal Circuit

seemed to agree that there is no link between the usage logging and calculating the time played
(PA’s Markman Presentation, Slide 87a; Tr. at 109-10 (quoting Google LLC, 743 F. App’x at
982)).

51

 

measuring whether the predetermined amount of time has passed, where does this leave things?
PA asserts that determining the elapsed time of a program “was common among those skilled in
the art” and needs no further elaboration (D.l. 176 at 12) lt notes that the specification
discloses a visual indicator showing the elapsed time of the program. ('178 patent, col. 12:43-58;
see also D.l. 176 at 12) And during the Markman hearing, PA’s counsel asserted that: (1) such
indicators were common at the relevant time and were “embedded in the time sequencing
information of the CD itself ’; and (2) the al gorithm does not need to recite further detail on this
point, other than simply determining the amount of elapsed time (Tr. at 110-11, 127)

The law requires a specification to “recite the particular structure that performs the
function and to which the means-plus function claim is necessarily limited.” Aristocrat Tech. ,
521 F.3d at 1336. lt seems problematic that the specification does not appear to recite structure
for measuring whether the segment is within the predetermined amount of time when a back
command is received According to Google, in such a circumstance the “relevant claims are
indefinite.” (D.l. 186 at 10; see also D.l. 202 at 2; Tr. at 95, 123)27

The Court is not yet prepared to recommend that the terms be found to be indefinite
Prior to opining on that question, the Court would benefit from additional focused briefing on the
extent to which the current structure for these functions is sufficient (including citations to
analogous cases and expert testimony, if applicable). Google thus may wish to re-raise this
definiteness argument during the summary judgment stage
IV. CONCLUSION

For the foregoing reasons the Court recommends that the District Court adopt the

 

27 Google does not cite to any expert testimony in support of this statement

52

 

 

following constructions

1. “file” should be construed to mean “a collection of data that is stored and
manipulated as a named unit by a file-management or database system”

2. the “sequencing file” terms should be construed to mean “a file of data that
identifies the order in which audio program segments chosen by or for a user are to be played”

3. For the term “means responsive to said first command for discontinuing the
reproduction of the currently playing program segment and instead continuing the reproduction
at the beginning of a program segment which follows said currently playing program in said
sequence” the function is “in response to a ‘Skip’ command, discontinuing the reproduction of
the currently playing program segment and instead continuing the reproduction at the beginning
of a program segment which follows said currently playing program in said sequence.” The
corresponding structure for this term is: “A general purpose computer programmed to perform
the algorithm that is illustrated in the flow chart of Figure 3 at items 269 and 235 and more fully
described at column 15, lines 21 to 25 and column 34, line 28 to column 35, line 48.

Specifically, this algorithm includes the following steps:

l. scanning forward in the sequence established by the
sequencing file to locate the next Selection_Record of the
appropriate LocType;

2. resetting the CurrentPlay variable to the record number of

that Selection__Record; and

3. fetching and playing the program segment identified by the
ProgramlD contained in the new Selection_Record.

A LocType is a single byte character and an identifier that indicates a
characteristic of a selection record.”

53

 

 

4. For the term “means responsive to a single one of said second commands for
discontinuing the reproduction of the currently playing program segment and instead continuing
the reproduction at the beginning of said currently playing program” the function is “in response
to a single ‘Back’ command, discontinuing the reproduction of the currently playing program
segment and instead continuing the reproduction at the beginning of said currently playing
program.” The corresponding structure for this term is: “A general purpose computer
programmed to perform the al gorithm that is illustrated in the flow chart of Figure 3 at items 269
and 235 and more fully described at column 15, lines 49 to 59. Specifically, this algorithm

includes the following steps:

1. if the currently playing program segment has played for a
predetermined amount of time, resetting the playback
position to the beginning of the program segment; and

2. playing the program segment from its beginning

A LocType is a single byte character and an identifier that indicates a
characteristic of a selection record.”

5. For the term “means responsive to the detection of two consecutive ones of said
second commands for discontinuing the reproduction of the currently playing program segment
and instead continuing the reproduction at the beginning of a program segment which precedes
the currently playing program segment” the function is “in response to two consecutive ‘Back’
commands discontinuing the reproduction of the currently playing program segment and instead
continuing the reproduction at the beginning of a program segment which precedes the currently
playing program segment.” The corresponding structure for this term is: “A general purpose
computer programmed to perform the algorithm that is illustrated in the flow chart of Figure 3 at

items 269, 235, 261, 262, and 278 and more fully described at column 15, lines 49 to 59 and

54

 

column 34, line 28 to column 35, line 53. Specifically, this algorithm includes the following

steps:

in response to a first ‘Back’ command, if the currently
playing program segment has played for a predetermined
amount of time, resetting the playback position to the
beginning of the program segment and playing the program
segment from its beginning;

in response to a second ‘Back’ command, if the currently
playing program segment has not yet played for said
predetermined amount of time, scanning backward in the
sequence established by the sequencing file to locate the
previous Selection_Record of the appropriate LocType;

resetting the CurrentPlay variable to the record number of
that Selection_Record; and

fetching and playing the program segment identified by the
ProgramlD contained in the new Selection__Record.

A LocType is a single byte character and an identifier that indicates a
characteristic of a selection record.”

This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions may result in the

loss of the right to de novo review in the district court. See Henderson v. Carlson, 812 F.2d 874,

878-79 (3d Cir. 1987); Sincavage v. Barnhart, 171 F. App’x 924, 925 nl (3d Cir. 2006).

The parties are directed to the Court’s Standing Order for Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court’s website,

located at http://www.ded.uscourts.gov.

55

 

 

Dar@d: January 16, 2019 M/At M
\\_)

Christopher J. Burke
UNITED STATES MAGISTRATE JUDGE

56

 

